       Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

FAYE RENNA,                                  )
                                             )
      Plaintiff,                             )     CIVIL ACTION NO.
                                             )     1:19-cv-02711-WMR
v.                                           )
                                             )
                                             )
DLH SOLUTIONS, INC. and DLH                  )
HOLDINGS CORP.,                              )
                                             )
      Defendants.                            )

        JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

      Plaintiff Faye Renna ("Plaintiff") and Defendants DLH Solutions, Inc. and

DLH Holdings Corp. ("Defendants") (collectively, the "Parties"), through their

undersigned counsel of record and pursuant to Local Rule 16.2, file this Joint

Preliminary Report and Discovery Plan.

1.    Description of Case:

      (a)    Describe briefly the nature of this action:

      Plaintiff brings claims under the Fair Labor Standards Act ("FLSA"), 29

U.S.C. § 201 et seq., the Americans with Disabilities Act of 1990 ("ADA"), 42

U.S.C. § 12101 et seq., and the Family and Medical Leave Act ("FMLA"), 29 U.S.C.

§ 2601 et seq. Specifically, she alleges that Defendants: (1) owe her overtime wages
       Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 2 of 13




as she was improperly classified as exempt; (2) discriminated against her on the basis

of her disability and failed to continue to accommodate her back condition and

request for a reasonable accommodation for her disability; (3) retaliated against her

by removing her long-term accommodation of working from home, placing her on

a PIP, and terminating her employment because of her disability and/or for making

a statutorily protected request under the ADA; and (4) interfered with her request for

FMLA leave and retaliated against her for taking FMLA leave by placing her on a

PIP and/or terminating her employment.

      (b)    Summarize, in the space provided below, the facts of this case. The
             summary should not be argumentative nor recite evidence.

      Defendants employed Plaintiff as a payroll coordinator and classified her as

exempt for purposes of the FLSA. Defendants allowed Plaintiff to work from home

multiple days a week on a regular basis.      In January 2018, Plaintiff alleges she

advised her supervisor that she was ill and needed time off to seek medical treatment,

and he insisted that she continue working and/or at minimum work before and after

any doctor’s visit. When Plaintiff’s physician required her to take medical leave for

her serious health condition and/or disability, Plaintiff alleges her supervisor made

his frustration with Plaintiff’s inability to work known. Plaintiff requested and

Defendants granted FMLA leave. Plaintiff returned to work in April 2018. On

September 12, 2018, Defendants put Plaintiff on a Performance Improvement Plan
                                     -2-
       Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 3 of 13




("PIP"). Plaintiff contends the PIP was retaliation for her protected FMLA leave,

based in part on negative comments made about her leave when the PIP was

presented to her. As part of her PIP, Plaintiff was required to work in the office four

out of the five days a week. Plaintiff alleges she immediately reminded human

resources and her manager that she could not work in the office four days a week

due to her known back condition and related inability to sit for extended periods

during a lengthy commute, seeking accommodation from the sudden requirement

that she work in the office. Plaintiff further asked questions regarding other

requirements of the PIP. On September 17, 2018, Plaintiff failed to appear in the

office as Defendants contend she was required to do by the terms of her PIP. Plaintiff

began working from home on September 17, 2018 as usual, and Defendants were

aware that she was working that day. She also communicated with human resources

to inquire about her accommodation request and other PIP questions. Later that day,

Defendants notified Plaintiff via text message that her employment was terminated

for job abandonment.

      (c)    The legal issues to be tried are as follows:

             (1)    Whether Plaintiff was properly classified as an exempt employee
                    under the FLSA, and, if not, whether Defendants failed to
                    properly pay her for overtime worked?

             (2)    Whether Plaintiff was an individual with a disability and/or
                    perceived as disabled under the ADA?
                                        -3-
       Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 4 of 13




             (3)     Whether Plaintiff made a request for an accommodation pursuant
                     to the ADA?

             (4)     Whether Defendants unlawfully failed to accommodate
                     Plaintiff's request and/or discriminated against Plaintiff on the
                     basis of her disability?

             (5)     Whether Defendants retaliated against Plaintiff for making a
                     request for accommodation under the ADA?

             (6)     Whether Defendants interfered with and/or retaliated against
                     Plaintiff for taking FMLA leave?

             (7)     Whether Plaintiff can prove damages recoverable under the
                     FLSA, ADA, and/or FMLA?

      The parties reserve the right to present additional legal issues to the Court as

necessitated by the progress of this case.

(d)   The cases listed below (include both style and action number) are:

      (1)    Pending Related Cases:

             None.

      (2)    Previously Adjudicated Related Cases:

             None.

2.     This case is complex because it possesses one (1) or more of the features
listed below (please check):

      This is not a complex case.

                     (1) Unusually large number of parties
                     (2) Unusually large number of claims or defenses
                                        -4-
      Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 5 of 13




                   (3) Factual issues are exceptionally complex
                   (4) Greater than normal volume of evidence
                   (5) Extended discovery period is needed
                   (6) Problems locating or preserving evidence
           _       (7) Pending parallel investigations or action by government
                   (8) Multiple use of experts
                   (9) Need for discovery outside United States boundaries
                   (10) Existence of highly technical issues and proof

3.    Counsel:

      The following individually-named attorneys are hereby designated as
lead counsel for the parties:

      Plaintiff:         Tracey T. Barbaree
                         Georgia Bar No. 036792
                         Beth A. Moeller
                         Georgia Bar No. 100158
                         Moeller Barbaree LLP
                         181 14th Street NE
                         Atlanta, GA 30309
                         (404) 748-9122

      Defendant:         Douglas H. Duerr
                         Georgia Bar No. 231772
                         Megan Quinn
                         Georgia Bar No. 625272
                         Elarbee, Thompson, Sapp & Wilson, LLP
                         800 International Tower
                         229 Peachtree Street, NE
                         Atlanta, GA 30303
                         (404) 659-6700

4.    Jurisdiction:

Is there any question regarding this court's jurisdiction?

          Yes         X No
                                      -5-
      Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 6 of 13




If “yes,” please attach a statement, not to exceed one (1) page, explaining the
jurisdictional objection. When there are multiple claims, identify and discuss
separately the claim(s) on which the objection is based. Each objection should
be supported by authority.

5.    Parties to This Action:

(a)   The following persons are necessary parties who have not been joined:

      None.

(b)   The following persons are improperly joined as parties:

      None.

(c)   The names of the following parties are either inaccurately stated or

necessary portions of their names are omitted:

      None.

(d) The parties shall have a continuing duty to inform the court of any
contentions regarding unnamed parties necessary to this action or any
contentions regarding misjoinder of parties or errors in the statement of a
party’s name.

6.    Amendments to the Pleadings:

      Amended and supplemental pleadings must be filed in accordance with
the time limitations and other provisions of Fed. R. Civ. P. 15. Further
instructions regarding amendments are contained in LR 15.

      (a) List separately any amendments to the pleadings which the parties
anticipate will be necessary:



                                     -6-
         Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 7 of 13




         The parties do not anticipate that any additional amendments to the pleadings

will be necessary; however, the parties reserve their right to file such amendments

in accordance with the Federal Rules of Civil Procedure and the Local Rules of the

Court.

      (b) Amendments to the pleadings submitted LATER THAN THIRTY
(30) DAYS after the Joint Preliminary Report and Discovery Plan is filed, or
should have been filed, will not be accepted for filing, unless otherwise
permitted by law.

7.       Filing Times For Motions:

        All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below. All other
motions must be filed WITHIN THIRTY (30) DAYS after the beginning of
discovery, unless the filing party has obtained prior permission of the court to
file later. Local Rule 7.1A(2).

      (a) Motions to Compel: before the close of discovery or within the
extension period allowed in some instances. Local Rule 37.1.

       (b) Summary Judgment Motions: within thirty (30) days after the close
of discovery, unless otherwise permitted by court order. Local Rule 56.1.

      (c) Other Limited Motions: Refer to Local Rules 7.2A, 7.2B, and 7.2E,
respectively, regarding filing limitations for motions pending on removal,
emergency motions, and motions for reconsideration.

      (d) Motions Objecting to Expert Testimony: Daubert motions with
regard to expert testimony no later than the date that the proposed pretrial
order is submitted. Refer to Local Rule 7.2F.

8.       Initial Disclosures:


                                          -7-
       Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 8 of 13




      The parties are required to serve initial disclosures in accordance with
Fed.R.Civ.P.26. If any party objects that initial disclosures are not appropriate,
state the party and basis for the party’s objection. NOTE: Your initial
disclosures should include electronically stored information. Refer to
Fed.R.Civ.P.26(a)(1)(B).

      The parties will serve initial disclosures on September 13, 2019.

9.    Request for Scheduling Conference:

      Does any party request a scheduling conference with the Court? If so,
please state the issues which could be addressed and the position of each party.

      The parties do not request a scheduling conference with the Court at this time.

10.   Discovery Period:

       The discovery period commences thirty (30) days after the appearance of
the first defendant by answer to the complaint. As stated in LR 26.2A, responses
to initiated discovery must be completed before expiration of the assigned
discovery period.

      Cases in this court are assigned to one of the following three (3) discovery
tracks: (a) zero (0)-month discovery period, (b) four (4)-months discovery
period, and (c) eight (8)-months discovery period. A chart showing the
assignment of cases to a discovery track by filing category is contained in
Appendix F. The track to which a particular case is assigned is also stamped on
the complaint and service copies of the complaint at the time of filing.

      Please state below the subjects on which discovery may be needed:

      Discovery is needed regarding the Parties' allegations and defenses, as well as

Plaintiff's claims for damages.

      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery

                                        -8-
       Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 9 of 13




should be conducted in phases or be limited to or focused upon particular
issues, please state those reasons in detail below:

      The parties do not currently believe that additional time is necessary, but in

the event additional time becomes necessary, the parties will file an appropriate

motion with the Court.

11. Discovery          Limitation   and    Discovery    of   Electronically   Stored
Information:

(a) What changes should be made in the limitations on discovery imposed
under the Federal Rules of Civil Procedure or Local Rules of this Court, and
what other limitations should be imposed?

      The parties intend to file a consent protective order to address confidential

information that may be disclosed during discovery.

(b)   Is any party seeking discovery of electronically stored information:

            X_   Yes                      _______      No

If “yes,”

      (1) The parties have discussed the sources and scope of the production
      of electronically stored information and have agreed to limit the scope of
      production (e.g., accessibility, search terms, date limitations, or key
      witnesses) as follows:

      The parties are in a dialogue concerning this issue.        In the absence of

agreement on issues regarding discovery of electronically stored information

(“ESI”), the parties will request a conference with the Court.


                                          -9-
      Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 10 of 13




      (2)    The parties have discussed the format for the production of
      electronically stored information (e.g., Tagged Image File Format (TIFF
      or .TIF files), Portable Document Format (PDF), or native), method of
      production (e.g. paper or disk), and the inclusion or exclusion and use of
      metadata, and have agreed as follows:

      The parties agree to produce ESI in searchable PDF format on disks, paper or

by electronic mail. After initial disclosure, the parties may request disclosure of

metadata or native files for particular documents. If metadata is requested for

specific materials, the parties shall cooperatively discuss the scope of the metadata

production (e.g. which “fields” of metadata will be produced) and attempt to reach

an agreement. If they cannot reach an agreement, they shall jointly seek guidance

from the Court.

12.   Other Orders:

      What other orders do the parties think that the Court should enter under
Rule 26(c) or under Rule 16(b) and (c)?

      The parties anticipate filing a motion for protective order to limit the use and

disclosure of confidential and other sensitive information that may be disclosed

during discovery.

13.   Settlement Potential:

(a) Counsel for the parties certify by their signatures below that they
conducted a telephonic Rule 26(f) conference that was held on August 27, 2019,
and that they participated in settlement discussions.

Counsel for Plaintiff:          s/Tracey T. Barbaree
                                       - 10 -
      Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 11 of 13




Counsel for Defendants:        s/ Douglas Duerr
                               s/ Megan Quinn

(b) All parties were promptly informed of all offers of settlement and following
discussion by all counsel, it appears that there is now:

(____)      A possibility of settlement before discovery.
( X )       A possibility of settlement after discovery.
(____)      A possibility of settlement, but a conference with the judge is
            needed.
(____)      No possibility of settlement.

(c) Counsel ( X          ) do or (_______) do not intend to hold additional
settlement conferences among themselves prior to the close of discovery. The
proposed date of the next settlement conference is November 6, 2019.

(d) The following specific problems have created a hindrance to settlement
of this case:

      The parties have not conducted any discovery.

14.   Trial by Magistrate Judge:

     Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.

(a) The parties (___) do consent to having this case tried before a magistrate
judge of this court. A completed Consent to Jurisdiction by a United States
Magistrate Judge form has been submitted to the clerk of court this _________
day __________, of 20__.

(b) The parties ( _X ) do not consent to having this case tried before a
magistrate judge of this court.

      Respectfully submitted, this 13th day of September, 2019.

s/Tracey T. Barbaree                     s/Douglas H. Duerr
                                     - 11 -
     Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 12 of 13




Tracey T. Barbaree                    Douglas H. Duerr
Georgia Bar No. 036792                Georgia Bar No. 231772
Beth A. Moeller                       Megan Quinn
Georgia Bar No. 100158                Georgia Bar No. 625272
Moeller Barbaree LLP                  Elarbee, Thompson, Sapp &
181 14th Street NE                    Wilson, LLP
Atlanta, GA 30309                     800 International Tower
(404) 748-9122                        229 Peachtree Street, N.E.
tbarbaree@moellerbarbaree.com         Atlanta, Georgia 30303
bmoeller@moellerbarbaree.com          (404) 659-6700
                                      (404) 222-9718 (Facsimile)
Attorneys for Plaintiff               duerr@elarbeethompson.com
                                      quinn@elarbeethompson.com

                                      Attorneys for Defendants




                                  - 12 -
      Case 1:19-cv-02711-WMR Document 12 Filed 09/13/19 Page 13 of 13




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

FAYE RENNA,                                 )
                                            )
      Plaintiff,                            )     CIVIL ACTION NO.
                                            )     1:19-cv-02711-WMR
v.                                          )
                                            )
                                            )
DLH SOLUTIONS, INC. and DLH                 )
HOLDNGS CORP.,                              )
                                            )
      Defendants.                           )

                            SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary Report and

Discovery Plan form completed and filed by the parties, the Court orders that the

time limits for adding parties, amending the pleadings, filing motions, completing

discovery, and discussing settlement are as set out in the Federal Rules of Civil

Procedure and the Local Rules of this Court, except as herein modified:

_______________________________________________________________
_______________________________________________________________

      IT IS SO ORDERED, this ___ day of ________________, 2019.



                                      ____________________________________
                                        UNITED STATES DISTRICT JUDGE
